Citation Nr: 1648210	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  12-34 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for bilateral knee pain. 

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

4.  Entitlement to an initial rating in excess of 10 percent for lumbar strain and degenerative disc disease (DJD) of the lumbar spine. 


REPRESENTATION

Appellant represented by:	 Jan Dils, Attorney 




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to June 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2010, March 2011, and March 2016, of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of that hearing is of record. 

The issue of entitlement to service connection for radiculopathy of the lower extremities, to include as secondary to service-connected back disability, has been raised by the record in a November 13, 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for erectile dysfunction and increased rating for a back disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

At the November 2015 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeals for service connection for a bilateral knee disability and increased rating for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for bilateral knee pain have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for an initial rating in excess of 50 percent for PTSD have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which does not allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204 (2016).

The Veteran, through the representative, at the November 2015 Board hearing, requested to withdraw the appeals for service connection for bilateral knee pain and an initial rating in excess of 50 percent for PTSD.  Therefore, there remain no allegations of errors of fact or law for appellate consideration regarding these issues. Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.

ORDER

The appeal for entitlement to service connection bilateral knee pain is dismissed.

The appeal for entitlement to an initial rating in excess of 50 percent for PTSD is dismissed.


REMAND

The Board finds that additional development is required for the claims for service connection for erectile dysfunction and increased rating for a back disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

With regard to the claims for service connection for erectile dysfunction, the Board notes that a March 2016 rating decision denied service connection for erectile dysfunction.  In April 2016, the Veteran filed a timely notice of disagreement.  38 C.F.R. § 20.201 (b) (2015).  No statement of the case addressing that issue has been issued.  Therefore, the Board is required to remand the claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the claim for an increased initial rating for a back disability, the Board finds that further development is required for VA to fulfill the duty to assist the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is incomplete, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Here, the Veteran was provided the most recent VA examination for the claim for increased ratings in March 2010, more than six years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  However, further allegations of a progressively worsening condition have been set forth by the Veteran since the most recent examinations.  Specifically, during the November 2015 hearing, the Veteran described additional symptoms and an increase in the severity of the back disability.  The Veteran noted that he experienced more frequent and daily flare-ups which left him in severe pain and caused him to frequently miss work. Additionally, he also complained of increased pain and weakness to include when he walked upstairs, arose from a sitting position, or picked up his small children.  Overall, the Veteran definitely noted the back disability had progressively worsened.  

When available evidence is too old for an adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Not only is the most recent examination remote, but the examination may no longer indicate the current level of disability from the back.  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to fully and fairly adjudicate the claim for increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issue of entitlement to service connection for erectile dysfunction.  Notify the Veteran that he must submit a timely substantive appeal to perfect an appeal of that claim.  If a timely substantive appeal is received, return the case to the Board.

2.  Identify and obtain any outstanding VA and private treatment records not already of record.  Specifically, request records from those sources noted by the Veteran during the November 2015 hearing, to specifically include private chiropractor records.  

3.  Then, schedule the Veteran for a VA examination of the service-connected back disability.  The examiner must review the claims file and should note that review in the report.  Any studies or tests deemed necessary should be performed.  The examiner should provide a complete rationale for any opinions provided.  The examiner is asked to report on the nature and severity of the back disability.  The examination must include range of motion testing expressed in degrees for active motion, passive motion, weight-bearing, and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The examiner is also specifically asked to describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, incoordination, or on flare up.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  

4.  Then, readjudicate the claim for increased rating for a back disability.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

